                Case 2:17-cr-00143-JAM Document 92 Filed 11/20/20 Page 1 of 2



 1   THOMAS A. JOHNSON, SBN 119203
     KRISTY M. HORTON, SBN 271250
 2   Law Office of Thomas A. Johnson
     400 Capital Mall, Suite 2560
 3   Sacramento, CA 95814
     Telephone: (916) 442-4022
 4
 5                          IN THE UNITED STATES DISTRICT COURT
 6                       FOR THE EASTERN DISTRICT OF CALIFORNIA
 7
 8   UNITED STATES OF AMERICA,                     ) Case No. 2:17-cr-00143-JAM
               Plaintiff,                          )
 9                                                 ) STIPULATION AND ORDER
            vs.                                    )
10                                                 )
     JASON COSTA,                                  )
11            Defendant.                           )
                                                   )
12
13
                                               STIPULATION
14
            Plaintiff United States of America (the “government”), by and through its counsel
15
     of record, and the defendant, by and through his counsel of record, hereby stipulate as
16
     follows:
17
            1. The defendant filed a renewed motion for compassionate release on October
18
                  30, 2020. Docket No. 83.
19
            2. Counsel for the defendant requests additional time to obtain relevant records
20
                  and draft a reply. The government does not oppose the defendant’s request.
21
            3. Accordingly, by this stipulation, the parties jointly request that the Court set
22
                  the briefing schedule on the defendant’s motion as follows:
23
                     a) The defendant’s reply to the defendant’s motion to be filed on or before
24
                        December 1, 2020.
25
26
            IT IS SO STIPULATED.
27
28


                                                                                          1|P a g e
              Case 2:17-cr-00143-JAM Document 92 Filed 11/20/20 Page 2 of 2


     DATED: November 19, 2020                        /s/ Thomas A. Johnson
 1                                                   THOMAS A. JOHNSON
                                                     Attorney for Jason Costa
 2
 3   DATED: November 19, 2020                        McGREGOR W. SCOTT
                                                     United States Attorney
 4
                                                      /s/ Jason Hitt
 5                                                   JASON HITT
                                                     Assistant U.S. Attorney
 6
 7
                                             ORDER
 8
           Based upon the stipulation and representations of the parties, the Court adopts the
 9
     following as a revised briefing schedule regarding the defendant’s motion for sentence
10
     reduction and orders defendant’s reply is due, if any, on December 1, 2020.
11
12
           IT IS SO ORDERED.
13
14    DATED: November 19, 2020              /s/ John A. Mendez
15                                          THE HONORABLE JOHN A. MENDEZ
16                                          UNITED STATES DISTRICT COURT JUDGE

17
18
19
20
21
22
23
24
25
26
27
28


                                                                                       2|P a g e
